UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-6276


SYRON DEVON ROGERS

                   Plaintiff - Appellant

             v.

DAVID MACDONALD, Primary Health Care Physician, Augusta County
Correctional Center; TANYA LANDRUM, HSA, Augusta Correctional Center

                   Defendants - Appellees

             and

HAROLD CLARKE, Director of the Virginia Department of Corrections;
FREDERICK SCHILLING, Director of Health Services; JOHN A. WOODSON,
Warden of Augusta Correctional Center; ARMOR CORRECTIONAL HEALTH
SERVICES, INC.

                   Defendants.


Appeal from the United States District Court for the Western District of Virginia, at
Harrisonburg. Michael F. Urbanski, Chief District Judge. (5:17-cv-70073-MFU-JCH)


Submitted: August 20, 2019                               Decided: September 3, 2019


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Syron Devon Rogers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Syron Devon Rogers appeals the district court’s order denying relief on his 42

U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Rogers v. MacDonald,

No. 5:17-cv-70073-MFU-JCH (W.D. Va. Jan. 16, 2019). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3